174 S.W.3d 556 (2005)
Carl A. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64577.
Missouri Court of Appeals, Western District.
August 9, 2005.
Mark Allen Grothoff, State Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Linda Lemke, Asst. Attorney General, joins on the briefs, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., RONALD R. HOLLIGER, and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM:
Appellant Davis was charged with stealing, third offense, § 570.040, RSMo 2000. A jury found him guilty and sentenced him to three years of imprisonment. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).